Case 1:20-cr-00608-DLC Document 53 Filed 06/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 20cr608 (DLC)

-Vv- : ORDER

 

AQUILINO TORRES,
Defendant.
DENISE COTE, District Judge:

On June 8, 2021, the Court received by mail the attached
Business Record Certification covering the Safe Horizon
documents that were produced to the parties on June 3, The
parties are hereby

NOTIFIED that the original Business Record Certification
has been mailed by this Court to Torres’ counsel. A copy will
be retained by this Court.

Dated: New York, New York
June 9, 2021

DEWTSE COTE
United Statfes District Judge

 
Case 1:20-cr-00608-DLC Document 53 Filed 06/09/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

poten eee --X
UNITED STATES OF AMERICA,
-\V-
BUSINESS RECORD
AQUILINO TORRES, CERTIFICATION
Defendant.
penance nnneeeecnne o -----X

 

I, Shanequa Anne Holiday, Senior Director of Parish House I and II at SAFE HORIZON,
INC., do hereby certify the following:

1. 1am the duly authorized custodian of the subpoenaed business records and have the
authority to make this certification.
2. To the best of my knowledge, after reasonable inquiry, the records or copies provided

to the Court on June 1, 2021 (Bates stamped SH-0001 to SH-0015) are accurate

 

versions of the documents responsive to the Order for the Issuance an Ex Parte
Subpoena Pursuant to Rule 17 (b) & (c) (the “Order’) issued on May 26, 2021 in the
above-referenced case that are in SAFE HORIZON, INC.’s possession, custody, or
control,

3. To the best of my knowledge, after reasonable inquiry, the records or copies produced
represent all of the documents responsive to the Order.

4. The records or copies produced were made by tne or personnel acting under my
authority, in the regular course of business, at the time of the transactions recorded

therein, or within a reasonable time thereafter, and that it was the regular course of

Sj gn ee tis SS <S——,

Name/Title: Sheen eae Mane Hol \ doy, M PA-Sen 1G Decor
Date: lo - S- 2 |

business to make such records.

 

 
